Citation Nr: 0113187	
Decision Date: 05/09/01    Archive Date: 05/15/01	

DOCKET NO.  00-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 until 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the New Orleans, Louisiana, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  

A July 2000 rating action denied an increased evaluation for 
warts of the left hand and peri-inguinal area.  In the 
Written Brief Presentation, dated December 8, 2000, the 
veteran's representative listed this issue.  The Board notes, 
however, that a notice of disagreement has not been filed 
concerning this issue.  The representative simply listed the 
issue in the December 2000 presentation to the Board without 
making any specific arguments concerning the evaluation of 
the warts. 


FINDING OF FACT

The veteran's psychiatric disorder is manifested primarily by 
symptoms that include depressed mood, irritability and sleep 
impairment; without more than moderate to severe impairment 
in social functioning or industrial capability.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.3 and 4.7, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
is unable to establish and maintain effective relationships.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO did not consider VCAA, the Board considered 
whether any additional notification or development action was 
required under the VCAA.  The Board also considered whether 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  However, on review of the claims file, the Board is 
satisfied that there is no further duty of VA to assist the 
veteran in the development of his claim under VCAA.

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4.  Essentially, these 
evaluations are based, in large degree, on the impairment 
that current clinical findings objectively show to be the 
result of a service-connected disability.  Service connection 
is in effect for PTSD, and is assigned a 50 percent 
disability evaluation.  

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Based on VA treatment records, a 
January 1998 rating action granted service connection for 
PTSD, assigning a 30 percent disability evaluation effective 
from August 1997.  An April 2000 rating action increased the 
disability evaluation to 50 percent disabling, effective 
March 2000.  

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

The Board notes that 38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
Based on review of the record and consideration of 38 C.F.R. 
§ 4.7, the Board finds that the evidence provides a basis for 
a 70 percent evaluation, and no higher.  

In regard to industrial impairment, at a November 1997 VA 
examination, the veteran reported that he was forced to 
resign from his job in 1985 primarily due to health concerns.  
He had problems with his back and foot.  He added that he 
hurt his back both in Vietnam and once on the job, making it 
impossible for him to work.  He reported receiving medical 
treatment for these conditions but with little relief.  

A private psychological report dated in October 1998 relates 
that the veteran reported that he was not employed having 
hurt his back in a work-related incident in 1985.  He 
reported receiving retirement disability since 1987.  

At a VA examination in April 2000, he again stated that he 
had not worked since 1985.  Prior to that he had several jobs 
that he would quit after serious conflict.  He stopped 
working in 1985 due to a back injury.  He also admitted that 
he had problems with authority following Vietnam, which 
created difficulties on the job. Initially, he appeared 
acutely distressed; however, he eventually became responsive.  
His appearance was unshaven, dirty and generally unkempt.  He 
was oriented to person, place, time, and situation.  He did 
not know the date or the floor he was on.  The examiner noted 
that it was understandable that he did not know the number of 
floor since the veteran initially went to the ninth floor for 
the examination, and was subsequently taken to the eighth 
floor for the psychiatric interview.  The veteran's 
spontaneous speech was slow and he spoke in a monotone voice.  
Although his thinking was logical and coherent, his mentation 
was slow.  His level of cooperation was poor at the beginning 
of the interview but improved as time went on.  His affect 
was very constricted and his mood dysphoric.  He would 
frequently stop after the examiner posed a question and it 
would take him a long time to answer.  It was said that he 
was pulling himself together so that he could answer.  The 
veteran admitted passive suicidal thoughts but he had no 
plans.  He denied visual hallucinations; however, he did 
report hearing voices in dreams.  On the mini-mental 
examination, the veteran's thinking was sluggish.  He scored 
25 out of 30.  The examiner commented that although the score 
was low, the veteran's depression and distress probably 
impacted it.  The veteran reported to his counselor how upset 
he was after his last compensation and pension examination.  
It was clear he had a difficult time being at the interview.  

In regard to social abilities, VA outpatient records dated 
between 1998 and 2000 show that the veteran did report 
impairment in relationships.  In 1998, the veteran voiced 
resentment toward his church regarding business-related 
problems.  He also complained of sleep impairment and 
problems with his family.  On examination in December 1998, 
he reported that he continued to have problems with 
recollections of Vietnam.  He reported nightmares at least 
twice a week but he thought about the war frequently.  He 
reported intrusive thoughts, remorse, guilt, irritability, 
short-term memory loss, sleep impairment, and startle 
response.  On examination, his affect was constricted, he was 
alert, oriented, and cooperative.  His thoughts were 
coherent.  He spoke at normal volume, rate and rhythm.  He 
was not suicidal or homicidal.  He was not overtly psychotic.  
His automatic judgment and insight were intact.

VA outpatient records dated in 1999 show that the veteran 
reported symptoms that included depression, hypervigilance, 
sleep impairment, nightmares and family problems.  On VA 
examination in September 1999 the veteran was described as 
casually dressed and in slight discomfort.  He was alert, 
oriented, and cooperative.  His affect was constricted.  His 
thoughts were coherent.  He was not overtly psychotic.  His 
automatic judgment and insight were intact.  

VA supportive therapy notes show the veteran reported for 
followup and medication management in May 2000.  He was in no 
acute distress although he reported not resting well.  He 
reported that he was able to fall asleep at 10 p.m., but 
awoke at 1 a.m.  He had been thinking more about the 
anniversary date of his arrival in Vietnam.  He had daily 
thoughts of war, tended to be hyperaroused, but preferred 
being around others.  He was still in therapy with a 
counselor.  He underwent group therapy bimonthly.  He felt 
that his treatment helped and he liked the camaraderie.  He 
could talk with other veterans about his problems.  His 
family history was unremarkable.  He denied having alcohol or 
drug problems.  Mental examination revealed a casually 
dressed middle-aged male in no acute distress.  He was alert, 
oriented, and cooperative.  His affect was constricted and 
his thoughts were coherent.  His speech was normal.  He was 
depressed.  He was not having thoughts of hurting himself or 
others.  He was not overtly psychotic.  His automatic 
judgment and insight were intact.  

On VA examination in April 2000, the veteran reported that he 
was socially withdrawn.  He reported that he would stay at a 
friend's campsite alone for extended periods of time.  He 
occasionally went to church or to the shopping mall but never 
attended movies.  He lived with his wife and 23-year-old son.  
The veteran reported that he was currently taking Sertraline 
and Doxepin.  He reported that he saw a psychiatrist at the 
VA outpatient clinic intermittently.  His subjective 
complaints included nightmares of Vietnam, sleep impairment, 
avoidance of war movies, and startle response.  In reporting 
the diagnosis, the examiner noted that the veteran reported 
that he was doing worse since his last examination and the 
examiner agreed.  He was showing increased distress and 
symptomatology.

In a private clinical report dated in January 2000, it was 
reported that the veteran underwent a battery of 
psychological assessment tests in January and February 1998.  
The examiner reported that during the course of the past 
year, the veteran's initial presentation was sad and somber.  
The examiner noted that the veteran initially denied the 
severity of his symptoms.  For instance, he initially 
reported that his sleep pattern was less than desirable.  
Eventually the veteran defined a highly disturbed pattern 
that included perimeter checks, early morning awakening, and 
remaining on guard all night.  He additionally identified 
significant isolative episodes with spending days at a time 
alone at a camp.  The veteran displayed chronic long- and 
short-term memory difficulties.  The veteran relied on family 
members to remember appointments, planned activities and 
domestic activities.  The veteran displayed episodes of rage.  
Such situations including threats to himself and his family 
have resulted in spontaneous aggressive behaviors.  

In reviewing the record, it is noted that the examiners have 
described the veteran's disability as either moderate or 
severe.  In commenting on the psychological studies, the 
private examiner in January 2000 noted that veterans that 
scored at the appellant's level typically suffered from 
severe and chronic symptoms and manifested significant 
impairment in psychosocial functioning.  The VA examiner in 
April 2000, in reporting the diagnosis describes the 
veteran's PTSD as moderate to severe.  

Both private and VA psychological examiners have assigned 
global assessment of functioning (GAF) scores that range from 
46 to 55.  A GAF score between 51 and 60 contemplates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  Whereas a GAF between 
41 and 50 is indicative of some serious impairment (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition) at 44-47.  A 70 percent disability 
rating reflects the existence of severe psychiatric symptoms.

Although the reported findings are consistent with a 70 
percent evaluation, the Board does not find manifestations 
that are indicative of a higher evaluation.  In this case, 
the VA examination report notes impairment in memory; 
however, there was no evidence that memory loss was so 
significant that he forgot the names of close relatives, his 
own occupation or name.  There was no evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
or persistent danger of hurting himself or others.  While 
there is reported evidence of sleep impairment, depressed 
moods and irritability, it is not shown that these 
manifestations have led to an inability to perform any 
occupational tasks.  There was no reported inability to 
perform activities of daily living.  He appeared to be able 
to function independently, appropriately, and effectively.  
He was well oriented, rather than disoriented.  Moreover, the 
assigned GAF scores were not supportive of a conclusion that 
a higher evaluation is warranted.  Still further, a 70 
percent evaluation takes into consideration increased 
symptoms during periods of significant stress.  

The Board has taken into consideration that a VA examiner 
reported in May 2000 that the veteran was "not capable of 
gainful employment."  Significantly, however, the examiner 
does not give further explanation.  It was not indicated that 
his inability to gain employment was due solely to PTSD.  The 
clinical notes also relate other impairment including a 
learning disability secondary to hearing, vision and 
emotional problems.  As noted the veteran in the past 
attributed his unemployability to his back and foot problems.  
On VA examination in April 2000, it was noted that the 
veteran walked with a cane and limped badly.  He was also 
wearing a hearing aid.  Still further, no other examiner 
indicates that the veteran's PTSD renders him unemployable.  
The evidence as a whole would not support such a conclusion.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  
In regards to industrial impairment, as noted above, the 
veteran has reported that he is no longer working.  On review 
of the record does, it is not objectively shown that this 
resulted from his service-connected disability.  As noted 
above, the veteran indicated that he resigned due to physical 
problems.  Furthermore, he has not produced any objective 
evidence from his former place of employment implicating his 
service-connected disability in his unemployment.

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 70 percent disability evaluation is in order for the 
veteran's PTSD.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.  


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

